DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/28/2022 wherein claims 1, 4, 7, 8 and 10 have been amended.
Claims 1-19 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 4/28/2022 overcome the rejection of claims 7 and 8 made by the Examiner under 35 USC 112(d). This rejection is withdrawn.  

Applicants arguments filed 4/28/2022 regarding the rejection of claims 1, 2, 11 and 14 made by the Examiner under 35 USC 102(a)(1) over Qin et al. (CN 104016815) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/1/2021.
Applicants arguments filed 4/28/2022 regarding the rejection of claims 1-4, 11 and 14 made by the Examiner under 35 USC 103 over Qin et al. (CN 104016815) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/1/2021.
Applicants arguments filed 4/28/2022 regarding the rejection of claims 5-10, 12 and 15-19 made by the Examiner under 35 USC 102(a)(1) over Qin et al. (CN 104016815) further in view of El-Sayed et al. (Egypt J Phytopathol, 2017) and Notten et al. (US 2010/0130365) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/1/2021.
Applicants arguments filed 4/28/2022 regarding the rejection of claims 5-10, 12 and 15-19 made by the Examiner under 35 USC 102(a)(1) over Qin et al. (CN 104016815) further in view of Wisconsin Horticulture (2017) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/1/2021.
In regards to the 102 and 103 rejections, Applicant asserts the following:
A)  According to Qin, chitin can induce a wide spectrum of resistance and suppress the growth of various pathogenic microorganisms. Therefore, chitin is required to prevent against soil borne disease, not an iron salt.
In response to A, while chitin may be used for the purpose identified by Applicant, this fact does not mitigate the rejection because the critical element, coating a seed with an iron salt, is disclosed. Qin discloses that their seed is to be coated with iron (II) sulfate (i.e. ferrous sulfate), a fact that Applicant, seemingly, does not dispute. The mere presence of the ferrous sulfate on the surface of the seed is sufficient to anticipate the claimed method. As it relates to resulting seed, Qin states that the coating improves vitality enhancement and germination acceleration (see abstract). It is presumed that every element of the coating is critical to achieve such a desired outcome.  Further, as it relates to the presence of ferrous sulfate on the seed surface and the beneficial properties stemming from its presence on the surface is due to inherency of the material.  Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.   See MPEP 2112(I).

Maintained Rejections, of Record 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (CN 104016815), evidenced by English translation
Qin provides a peanut seed with a coating that provides trace elements and plant growth regulators which are needed during seed germination and as well as provide disease prevention against soil borne diseases. Moreover, the coating provides vitality enhancement and germination acceleration (see abstract). The coating composition comprises ferrous sulfate (iron (II) sulfate) (see abstract). Thus, Qin discloses a plant seed coated with an iron salt (see instant claim 14). 
Methods for making the ferrous sulfate coated seed requires producing a coating composition comprising water (1000g) and 2g ferrous sulfate and then coating the seeds by soaking the seed in the ferrous sulfate solution and then drying (see embodiment 1) (see instant claims 1-2 and 11). 
With respect to the claim limitations that the coating on the seed protects the seed and/or protects the seedling against damping off this is seen as an inherent property because the claimed product and the product of the art are identical in that they both possess a seed coating with an iron salt. The claimed and prior art products are identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN 104016815), evidenced by English translation.
Qin is relied upon for disclosure described in the rejection of claims 1, 2, 11 and 14 under 35 U.S.C. 102(a)(1).
As noted previously, Qin produces a coating composition comprising 2g ferrous sulfate and then coats seeds (2.5 kg/3 kg; see Embodiments 1 and 2) by soaking them in the ferrous sulfate solution. 
Qin fails to teach the coting solution as comprising at least 50 ug of iron salt per seed to be treated. 
However, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concertation is critical. See MPEP 2145.05(II)(A) which states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In the current case, assuming the amount of ferrous sulfate applied onto the seed do not overlap with the instant claims, it would have been obvious to manipulate the prior art to identify an amount of iron sulfate which yielded the best outcome. If such a manipulation identified that at least 50 ug of ferrous sulfate per seed produced good results, then such an outcome would have been a product or ordinary skill and common sense, not one of innovation. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 5-10, 12 and 15-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qin et al. (CN 104016815), evidenced by English translation, as applied to claims 1-4, 11 and 14 above, and further in view of El-Sayed et al. (Egypt J. Phytopathol., 2017, 45:1, 135-156) and Notten et al. (US 2010/0130365)
 Qin fails to teach the seed coating as including vitamin C.
El-Sayed is directed to management of damping-off and root rot diseases in Fava (Vicia) plants. It is taught that damping-off and root rot are caused by soil borne pathogens (see page 149). El-Sayed teaches that soaking seed in solutions comprising ascorbic acid (vitamin C) (8 nM; see page 137) provides an effective treatment in managing such plant diseases (see abstract and Table 2a). Thus, it would have been obvious to modify Qin’s seed coating formulation to further comprise vitamin C as it was known at the time the invention was made that vitamin C is useful as a seed treatment, like ferrous sulfate, in managing unwanted plant diseases such as damping-off (see instant claims 17 and 18).  See MPEP 2143(I)(A).
As it pertains to the amount of vitamin C applied per seed, such an amount would be within the ability of an ordinarily skilled person in the art to determine given that vitamin C was already known to provide protection against soil borne pathogens that causes diseases such as damping-off and root rot. See MPEP 2144.05(II)(A).
Qin fails to teach the plant seed as being selected from the following genera: Spinacia, Lactuca, Solanum, Daucus, Cucumis, Cucurbita, Eruca, Brassica, Raphanus, Apium, Cichorium, Phaseolus, Beta, Valerianella, Diplotaxis, Allium, Asparagus, Foeniculum, Citrullus and Fragraria.
Notten is directed to improving seed germination of seed and vitality of seedlings by providing a protective pesticidal coating onto the surface of the seed. Exemplified seeds to be treated include seeds of Spinacia (spinach), Vicia (Fava), Arachis (peanut) and Asparagus (see [0018, 0021]). It is noted that Vicia and Arachis are the seeds taught to be need protection by Qin and El-Sayed, respectively. Thus, it would have been obvious to apply the protective ferrous sulfate and vitamin C seed coating composition as taught by Qin and El-Sayed on to other seeds, such as Spinacia, in need of protective benefit against disease. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qin et al. (CN 104016815), evidenced by English translation, as applied to claims 1-4, 11 and 14 above, and further in view of Wisconsin Horticulture: Hot-Water Seed Treatment for Disease Management (2017, https://hort.extension.wisc.edu/articles/hot-water-seed-treatment-for-disease-management/)
Qin fails to teach the seed, prior to application of the coating, as being subjected to a hot water treatment.
Wisconsin Horticulture teaches that vegetable seeds can be contaiminated with disease causing organisms. However, this contamination can be eradicated by hot water seed treatment. Thus, it would have been obvious to modify the method of Qin to further include a hot water treatment of the seed prior to application of the coating to ensure eradication of any unwanted plant pathogens.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611